 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY L. MANNING,                               No. 2:19-cv-00494 TLN AC (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES DEPARTMENT OF
      VETERANS AFFAIRS,
15
                         Defendant.
16

17

18          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

19   undersigned by E.D. Cal. 302(c)(21). Plaintiff has been granted leave to proceed in forma

20   pauperis (“IFP”). ECF Nos. 2, 3. Plaintiff’s original complaint and First Amended Complaint

21   were both dismissed with leave to amend. ECF Nos. 3, 5. Currently before the court is plaintiff’s

22   Second Amended Complaint. ECF No. 6.

23                                             I. SCREENING

24          The federal IFP statute requires federal courts to dismiss a case if the action is legally

25   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). The

27   court finds that, for screening purposes only, the Second Amended Complaint (ECF No. 6)

28   presents claims that are sufficiently cognizable to proceed.
                                                        1
 1                                          II. CONCLUSION
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. Service is appropriate for defendant The United States Department of Veterans
 4             Affairs;
 5          2. The Clerk of the Court is directed to issue forthwith, and the U.S. Marshal is directed
 6             to serve within 90 days of the date of this order, all process pursuant to Federal Rule
 7             of Civil Procedure 4, without prepayment of costs;
 8          3. The Clerk of the Court shall send plaintiff the following: one USM-285 form, one
 9             summons, a copy of the Second Amended Complaint, and an appropriate form for
10             consent to trial by a magistrate judge;
11          4. Plaintiff is directed to supply the U.S. Marshal, within 15 days from the date this order
12             is filed, all information needed by the Marshal to effect service of process, and shall
13             promptly file a statement with the court that said documents have been submitted to
14             the U.S. Marshal. The court anticipates that, to effect service, the U.S. Marshal will
15             require at least:
16                 a. One completed summons;
17                 b. One completed USM-285 form;
18                 c. One copy of the endorsed Second Amended Complaint, with an extra copy for
19                     the U.S. Marshal;
20                 d. One copy of the instant order; and
21                 e. An appropriate form for consent to trial by a magistrate judge.
22          5. In the event the U.S. Marshal is unable, for any reason whatsoever, to effect service on
23             the defendant within 90 days from the date of this order, the Marshal is directed to
24             report that fact, and the reasons for it, to the undersigned.
25          6. The Clerk of the Court is directed to serve a copy of this order on the U.S. Marshal,
26             501 “I” Street, Sacramento, Ca., 95814, Tel. No. (916) 930-2030.
27   ////
28   ////
                                                         2
 1        7. Failure to comply with this order may result in a recommendation that this action be
 2           dismissed.
 3        IT IS SO ORDERED.
 4   DATED: May 2, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
